U.S. Deparim€ “`~ gof Justice

 

 

Off`xce of Legalrt:ounsel
Ol`f`loe of the d ‘ Washl'ngton, D.C. 20530
Assistant Aitomey Gensxal MAR l 3 1986

MEMORANDUM FCR THE ATTORNEY GENERAL

Re: Acceptance of Gifts and Awards by
` Department cf Justice Officials

This memorandum is intended as a summary guide to the receipt
and acceptance of gifts and awards by Department of Justice
officials. The first part outlines generally applicable laws and
Department of Justice regulations. _The second part focuses on
particular questions that may arise during your upcoming trip to
Southeast Asia. The memorandum is not exhaustive, and is intend-
ed only to provide general guidance. Please do not hesitate to
call on this Office should you or your staff wish additional
assistance in interpreting any particular rule, or advice re-
specting the propriety of accepting a particular gift. `

I. .Rules Governing the Acceptance of Gifts by Department of
Justice Officials'
A. In General

1. 18 U.S.C. 209

-The rul_es governing the acceptance of gifts by departmental
officers and employees are der' ved broadly from the criminal

conflict of interest statutes, and from Executive Order 11222.2

 

l See especially 18 U S. C. 201 (prohibiting  the acceptance of
.anything of value with the intent to influence an official action
.or in return for an official act); 18 U.S. C. 203 (prohibiting the
acceptance or sharing of fees derived from a matter involving the
federal government when the fee is based on any person' s repre-
sentation before a department or agency during the period of the
lemployee‘ s government service); 18 U.S. C. 209(a) (prohibiting the
acceptance of "any salary, or contribution to or supplementation

of salary, as compensation for” the recipient' s services rendered
to the government).

2 30'Fed. Reg. 6469 (1965) ("Prescribing Standards of Ethical

Conduct for Government Officers and Employees").

 

Of particular importance are the provisions of 18 U.S. C. 209(a},
which prohibit the receipt of "any salary, or any contribution or
supplementation of salary, as compensation for . . . services as
an officer or employee" of the federal government. For your
convenience, a copy of section 209 is appended to this memorandum
as Attachment l. Section 209(a) has been interpreted to prohibit
the acceptance of anything of value from a nongovernmental
rsource that is offered because of one' s government position.
Section 209 applies to gifts of tangible property, as well as to

things that might more conventionally be regarded as a supplemen-
` tation of salary.

The applicability of section 209 does not depend upon the
existence of a conflict of interest or an appearance of impropri~
ety, and the statute has no de minimis exception. And, it has

been4construed quite strictly by the Office of Government Eth-
1cs.

2. Department of Justice Standards of Conduct

Generally, the Department' s standards of conduct prohibit
the acceptance of gifts or other things of "monetary value” in
circumstances that may give rise to a conflict of interest. The
relevant portions of the standards of conduct are appended as
Attachment 2. Gifts generally may not be accepted from persons
or entities that do business_or are involved in litigation with
the Department of Justice, that are engaged in activities regu~
lated by the Department, or that have “interests that may be
substantially affected by the performance or nonperformance of
the employee' s official duty." _28 C. F. R. 45. 735 l4(a)(l)-(4).

The standards of conduct also recognize certain specific
vexceptions to this general rule, for various situations in which
the acceptance of a gift will not, as a practical matter, raise

_any significant appearance of impropriety. These situations

 

'3 See, e. .g., 5 Op.'O. L. C. 150 (l981)(propriety of prospective

' federal employee' s continued affiliation with his private
“employer and its payment of his moving expenses); 4B Op. O. L. C.'
605 (lBBO)(severance agreement between a prospective federal
employee and his law firm).

4 See, e. g,, OGE Formal Opinion No. 85 x 4, April 2,1985,
advising an agency ethics official that section 209 may bar
acceptance of items of appreciation by agency employees for
giving speeches in their official capacities to private
Organizations.

 

ihclude gif s from friends and family,5 certain food and re-
freshments, loans from banks, and unsolicited adgertising or
promotional material of "nominal intrinsic value." Plaques,
certificates, and other similar tokens_of appreciation typically
have little if any market value and are of limited practical

value to the recipient as well; accordingly, they may be accept-
ed.

B. Gifts from Foreign Governments

Gifts from a unit or representative of a foreign government
are subject to special rules, which are discussed in part ll
infra. In general, officials may accept and retain for their
personal use gifts from foreign governments valued at less than
$165. Gifts from foreign private donors are subject to the same
rules that govern all other gifts under 18 U.S;C. 209 and the
Department's standards of conduct.

 

§ 28 C.F.R. 45.?35-14(€)(1) permits gifts from "a friend, parent,
spouse, child or other close relative when the circumstances make
it clear that the motivation for the action is a personal or
family relationship.'

6 28 C.F.R. 45.735-14(c)(2} provides that`employees may accept
"food and refreshment of nominal value 4 . . in the ordinary
course of a luncheon Or dinner meeting or other meeting."

7 The standards of conduct do not prohibit "loans from banks or
other financial institutions on customary terms of finance for
proper and usual activities of employees, such as home mortgage
loans," even though the bank or financial institution may do
business or be involved in litigation with the Department. See
28 C.F.R. 45. 735.14(c)(3}. 7

Examples of such material of "nominal intrinsic value" are
pens, pencils, note pads, and calendars.‘ 28`C. F. R. 45. 735-
lé(c)(4). This Office has in the past advised departmental
officials that they may accept such items as a pocket calculator
worth about $20 (Memorandum from Asistant Attorney General Olson
to Deputy- Attorney General Schmults, December 21, 1983), a
commemorative pewter ashtray (Memorandum from Assistant Attorney
'General Harmon to the Special Assistant to the Attorney General
August 18,1978}, and a chair worth “close to $100" (Memorandum
from Assistant Attorney General Olson to Deputy Attorney General
Schmults, October 15, 1982). In general, in advising whether a
particular item should be_regarded as,having' 'nominal intrinsic
value" for purposes of this regulation, we.have tended to take
into account both market value and practical value to the
recipient. For example, an expensive plague may fall within the
category of "nominal instrinsic value," whereas a useful item
(e. g., a briefcase or clock) with the same market value may not.

 

z “

C. Gifts to Superiors

Departmental officials are prohibited from accepting gifts
from subordinates except on certain specified occasions. See 5
U.S.C. 7351 and 5 C.F.R. ?35.202{d).' The Department's standards
of conduct prohibit the donation, solicitation, or acceptance of
such gifts; there is, however an exception for gifts of nominal
value made on "special occasions," 28 C.F.R. 45.735-14(€).

D. Awards and Honoraria

Depending upon the circumstances a "gift" may more aggu»
rately be characterized as an "award" or an “honorarium."
However, analyzing a particular transaction as an award or hono-
rarium will seldom yield a different result respecting its per-
missibility under the standards of conduct, since both awards and
honoraria must be "compatible with" the conflict of interest
provisions in the gift regulations. 28 C.F.R. 45.735-14(a){l)-
(4)(Attachment'2).

E. Reporting of Gifts

Departmental officials who are required by the 1978 Ethics
in Government act to file an annual financial disclosure state~

 

9 The standards of conduct permit employees to accept awards from
professional, charitable, and other types of public service
organizations, when "the circumstances are such that acceptance
is compatible with other restrictions set forth in [the-standards
of conduct}." 28 C.F.R. 45.735#14a(d). The award regulation _
does not suggest any limitation on the permissible monetary value
of an award. However, employees should consult with their
designated ethics official before accepting awards that have any
relationship to their government employment. ` '

1a Departmental employees may not accept a fee or anything`of-'
monetary value for a speech or other public appearance that is
part of the employee's official duties. See 28 C.F.R. 45,735~
12(a). Nor may they accept a fee or anything of monetary value
for any teaching, writing, or appearance "the subject matter of-
'which is devoted substantially to the responsibilities, programs-
or operations of the Department, or which draws substantially on
official data or ideas which have not become part of the body of
public.information,“ 28 C.F.R. 451735#12(b}. While these y _
'prohibitions are written in absolute terms, this Office has not '
applied them to preclude acceptance of reasonable tokens of
_appreciation such as plaques, certificates, or personal gifts of
' nominal value. Employees may also accept reimbursement from a
private entity for expenses of travel of an unofficial nature,
"so long as the circumstances are`such that acceptance of the'
reimbursement is compatible with other restrictions set forth in
{the standards of_conduct]." 28 C.F,R. 45.735»l4alb}.

._ -_4__

 

:_ ‘l

ment with the Office of Government Ethics may be required to
report any gifts, including awards and honoraria, received during
the relevant year. Gifts having a fair market value of less than
$lGO need not be reported. `See 5 C.F.R. 734.301(0)(1). See also
5 C.F.R. 734.301{c)(5} (gifts with a fair market value of $35 or

more from a single soufge must be aggregated for purposes of
financial disclosure). -

ll. Gifts from Foreign Governments

A. Basic Principles_ l 1 l

The Foreign Gifts_Act, 5 UrS.C.`7342, was passed by Congress
to provide its consep§, as contemplated by the Emoluments Clause
of the Constitution, to the retention of certain gifts by
federal officials and to provide.for the orderly disposition of
other gifts. S. Rep. No. 1160, 89th Cong., 2d Sess._2 (1966). n
copy of the Foreign Gifts Act is appended as Attachment 3. The
1Act permits federal officials to accept and retain from a foreign
government a l’gift of minimal value tendered and receivpg as a
souvenir or mark of courtesy.“ 5 U.S.C. 7342(€)(1)(A). A
gift of more than minimal value is_"deemed to have been accepted
on behalf of the United States andl upon acceptanceIr shall become
the property of the united states.“' 15 u.s.c. 7342(